DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to Claims 1, 6, 10, 13, and 19, the cancellation of Claim 5, and the addition of Claims 21-24, filed 12/29/2021, are acknowledged and accepted.

Response to Arguments
Applicant’s arguments, see Page 7 of 8 through 8 of 8, filed 12/29/2021, with respect to Claim(s) 1-4 and 10, have been fully considered and are persuasive.  The 35 USC § 102 of Claim(s) 1-4 and 10, and the 35 USC § 112 of Claims 10, 13, 14, 19, and 20, have been withdrawn. 

Allowable Subject Matter
Claims 1-4 and 6-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to Claim 1, though Ariji (US 2016/0025995 A1) discloses “an optical element driving mechanism, comprising: a base (14, Figure 1); a holder (24, Figure 1), movably connected to the base and configured to hold an optical element (24 is a lens holder to hold a lens, Figure 1), wherein the optical element defines an optical axis (O, Figure 1); a casing (424, Figure 3), having a top wall (upper portion of 424, Figure 3) and a plurality of side walls (422, Figure 3) extending from edges of the top wall along the optical axis, wherein the top wall is closer to a light-incident end (center of 12, Figure 3) than the base; a frame (302, Figure 3), disposed on the top wall and having a frame protrusion (308, Figure 3) extending toward the base; a driving assembly (282, Figure 3), configured to drive the holder (24, Figure 1) to move relative to the base, wherein an accommodating space (center open space of 424, Figure 3) is formed between the base (14, Figure 1), the frame (302, Figure 3) and the casing (424, Figure 3); and an adhering member (328, Figure 3) disposed in the accommodating space and configured to directly adhere to the base (14, Figure 1), the frame (302, Figure 3) and the casing (424, Figure 3), and the driving assembly (282, Figure 3),” Ariji fails to teach or suggest the aforementioned combination further comprising “wherein the base further includes a projection extending toward the top wall of the casing, and the adhering member adheres directly to the projection, wherein when viewed in a direction perpendicular to the optical axis, the projection partially overlaps the frame protrusion.”
With respect to claims 2-4 and 6-20, these claims depend on claim 1 and are allowable at least for the reasons stated supra.
With respect to Claim 21, though Ariji (US 2016/0025995 A1) discloses “an optical element driving mechanism, comprising: a base (14, Figure 1); a holder (24, Figure 1), movably connected to the base and configured to hold an optical element (24 is a lens holder to hold a lens, Figure 1), wherein the optical element defines an optical axis (O, Figure 1); a casing (424, Figure 3), having a top wall (upper portion of 424, Figure 3) and a plurality of side walls (422, Figure 3) extending from edges of the top wall along the optical axis, wherein the top wall is closer to a light-incident end (center of 12, Figure 3) than the base; a frame (302, Figure 3), disposed on the top wall and having a frame protrusion (308, Figure 3) extending toward the base; a driving assembly (282, Figure 3), configured to drive the holder (24, Figure 1) to move relative to the base, wherein an accommodating space (center open space of 424, Figure 3) is formed between the base (14, Figure 1), the frame (302, Figure 3) and the casing (424, Figure 3); and an adhering member (328, Figure 3) disposed in the accommodating space and configured to directly adhere to the base (14, Figure 1), the frame (302, Figure 3) and the casing (424, Figure 3), and the driving assembly (282, Figure 3),” Ariji fails to teach or suggest the aforementioned combination further comprising “a circuit assembly, disposed on the frame, wherein the adhering member adheres directly to the circuit assembly; and a position sensing component, disposed on the circuit assembly and configured to sense motion of the holder relative to the base; wherein the circuit assembly has a surface, and the surface is closer to the holder than the position sensing component.”
With respect to Claim 22, though Ariji (US 2016/0025995 A1) discloses “an optical element driving mechanism, comprising: a base (14, Figure 1); a holder (24, Figure 1), movably connected to the base and configured to hold an optical element (24 is a lens holder to hold a lens, Figure 1), wherein the optical element defines an optical axis (O, Figure 1); a casing (424, Figure 3), having a top wall (upper portion of 424, Figure 3) and a plurality of side walls (422, Figure 3) extending from edges of the top wall along the optical axis, wherein the top wall is closer to a light-incident end (center of 12, Figure 3) than the base; a frame (302, Figure 3), disposed on the top wall and having a frame protrusion (308, Figure 3) extending toward the base; a driving assembly (282, Figure 3), configured to drive the holder (24, Figure 1) to move relative to the base, wherein an accommodating space (center open space of 424, Figure 3) is formed between the base (14, Figure 1), the frame (302, Figure 3) and the casing (424, Figure 3); and an adhering member (328, Figure 3) disposed in the accommodating space and configured to directly adhere to the base (14, Figure 1), the frame (302, Figure 3) and the casing (424, Figure 3), and the driving assembly (282, Figure 3),” Ariji fails to teach or suggest the aforementioned combination further comprising “wherein the base further has a positioning structure, and the optical element driving mechanism further comprises a shock absorbing member disposed between the positioning structure and the holder, wherein the frame protrusion is closer to the side wall than the positioning structure.’
With respect to Claim 23, though Ariji (US 2016/0025995 A1) discloses “an optical element driving mechanism, comprising: a base (14, Figure 1); a holder (24, Figure 1), movably connected to the base and configured to hold an optical element (24 is a lens holder to hold a lens, Figure 1), wherein the optical element defines an optical axis (O, Figure 1); a casing (424, Figure 3), having a top wall (upper portion of 424, Figure 3) and a plurality of side walls (422, Figure 3) extending from edges of the top wall along the optical axis, wherein the top wall is closer to a light-incident end (center of 12, Figure 3) than the base; a frame (302, Figure 3), disposed on the top wall and having a frame protrusion (308, Figure 3) extending toward the base; a driving assembly (282, Figure 3), configured to drive the holder (24, Figure 1) to move relative to the base, wherein an accommodating space (center open space of 424, Figure 3) is formed between the base (14, Figure 1), the frame (302, Figure 3) and the casing (424, Figure 3); and an adhering member (328, Figure 3) disposed in the accommodating space and configured to directly adhere to the base (14, Figure 1), the frame (302, Figure 3) and the casing (424, Figure 3), and the driving assembly (282, Figure 3),” Ariji fails to teach or suggest the aforementioned combination further comprising “wherein the top wall has an anti-twist structure extending along the optical axis, a twist- proof recess corresponding to the anti-twist structure is formed on the holder, and the optical element driving mechanism further comprises a shock absorbing member disposed on the anti- twist structure and the holder.”
With respect to Claim 24, though Ariji (US 2016/0025995 A1) discloses “an optical element driving mechanism, comprising: a base (14, Figure 1); a holder (24, Figure 1), movably connected to the base and configured to hold an optical element (24 is a lens holder to hold a lens, Figure 1), wherein the optical element defines an optical axis (O, Figure 1); a casing (424, Figure 3), having a top wall (upper portion of 424, Figure 3) and a plurality of side walls (422, Figure 3) extending from edges of the top wall along the optical axis, wherein the top wall is closer to a light-incident end (center of 12, Figure 3) than the base; a frame (302, Figure 3), disposed on the top wall and having a frame protrusion (308, Figure 3) extending toward the base; a driving assembly (282, Figure 3), configured to drive the holder (24, Figure 1) to move relative to the base, wherein an accommodating space (center open space of 424, Figure 3) is formed between the base (14, Figure 1), the frame (302, Figure 3) and the casing (424, Figure 3); and an adhering member (328, Figure 3) disposed in the accommodating space and configured to directly adhere to the base (14, Figure 1), the frame (302, Figure 3) and the casing (424, Figure 3), and the driving assembly (282, Figure 3),” Ariji fails to teach or suggest the aforementioned combination further comprising “wherein the frame protrusion has an accommodating structure corresponding to the holder, and the optical element driving mechanism further comprises a shock absorbing member disposed between the accommodating structure and the holder.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571)270-3887.  The examiner can normally be reached on Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Tamara Y. Washington/Patent Examiner, Art Unit 2872
12 January 2022

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872